Opinion.— If she had received the money by gift, devise or descent, it would have been her separate property without doubt, and she might have invested it in business without losing any exemption. But to borrow money for the purpose of engaging in business is quite a different matter. If the husband should borrow money for such a purpose it would certainly become community property. Upon what principle can the wife borrow money and make it her separate property? Rev. Stats., art. 2852. We conclude the money was community property, and the property purchased with it liable to execution for the debts of the husband.
Affirmed.